Citation Nr: 1426355	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-38 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left hand disability.  

3.  Entitlement to an initial rating in excess of 10 percent for reflux esophagitis with esophageal strictures.

4.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.

5.  Entitlement to an initial compensable rating for status post left fifth metatarsal strain.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The July 2008 rating decision denied service connection for a right foot disability and a left hand disability and found that new and material evidence had not been received to reopen a claim of entitlement to service connection for dry and peeling skin of the left hand.  

In a January 1999 rating decision, the RO denied entitlement to service connection for dry and peeling skin of the left hand.  The Veteran did not appeal this decision, and it became final.  The Veteran again claimed entitlement to service connection for a left hand disability in April 2007.  The Board notes that this claim was initially characterized as a new and material evidence claim because the left hand skin disability issue had been subject to the prior final denial of the January 1999 rating decision.  However, the Veteran's service treatment records were located and associated with the claims file after the January 1999 rating decision.  These records reflect that the Veteran was treated for a left hand skin disability during service.  Due to the relevant, newly submitted service treatment records that were associated with the claims file following the January 1999 rating decision, the Board must consider the left hand skin disability claim on a de novo basis, as opposed to determining whether new and material evidence has been received to reopen the previously denied claim.  38 C.F.R. § 3.156(c) (2013).  The Board has combined this issue with the broader claim of entitlement to service connection for a left hand disability (to include neurological disability).

The January 2012 rating decision granted service connection for reflux esophagitis with esophageal stricture, lumbar strain, and status post left fifth metatarsal strain.  The first two disabilities were assigned 10 percent ratings, and the remaining disability was assigned a 0 percent rating, all effective February 21, 2007.  The Veteran filed a notice of disagreement with the assigned disability ratings in June 2012, but no statement of the case has been issued.  The Board must therefore remand these claims for the issuance of a statement of the case.

In March 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been prepared and associated with the claims file.

The Veteran has raised several claims in the course of his appeal that have not been adjudicated and must be referred to the RO for appropriate action.  A June 2013 formal claim form requests service connection for "blowing in my ears," which appears to refer to tinnitus.  

An August 2013 formal claim form lists a claim of entitlement to service connection for mental depression.  (This claim form also lists a claim of entitlement to benefits for esophageal stricture.  Since, however, the Board has determined that the claim of entitlement to an initial rating in excess of 10 percent for reflux esophagitis with esophageal stricture is already on appeal, separate action on the esophageal stricture claim is not necessary.)

In a November 2013 statement, the Veteran raised allegations of clear and unmistakable error (CUE) in the assignment of the February 21, 2007, effective date for the grant of service connection for reflux esophagitis with esophageal stricture, lumbar strain, and status post left fifth metatarsal strain; this date was assigned when service connection for these three disabilities was granted in the January 2012 rating decision.  

The Veteran's November 2013 statement, as well as his March 2014 Board hearing testimony, clearly reflect that the Veteran's skin disability claim was not intended to be limited to his left hand.  Because adjudication of the skin disability has thus far been limited to consideration of the left hand, the Board will refer the claim of entitlement to service connection for a skin disability (other than on the left hand) to the RO for appropriate development.  

The issues of entitlement to service connection for tinnitus and a skin disability (other than on the left hand), and entitlement to earlier effective dates for the grant of service connection for reflux esophagitis with esophageal stricture, lumbar strain, and status post left fifth metatarsal strain, to include based on a finding of clear and unmistakable error (CUE), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a right foot disability and a left hand disability, and entitlement to increased ratings for reflux esophagitis with esophageal stricture, lumbar strain, and status post left fifth metatarsal strain.  These claims must be remanded for further development.

With respect to the right foot disability claim, the Veteran asserted in an October 2013 statement that he was treated for a right foot sprain in service and requested that VA "help me retrieve my military hospital records in Cecilfield, Florida with this evidence in it."  The Board has reviewed the available service treatment records and notes that there are no records from Cecil Field, Florida.  Given the difficulty that VA has had in obtaining the service treatment records that are currently of record, the Board finds it appropriate to remand this claim to attempt to obtain the identified evidence.  

Furthermore, in the October 2013 statement, the Veteran also asserted that he was treated for his right foot at a VA Medical Center in approximately 2007.  On remand, these records should be identified, obtained, and associated with the claims file.  

With respect to the left hand disability claim, the Board finds it necessary to send the evidence of record to an appropriate examiner to obtain an etiology opinion.  This action is necessary because the Veteran's left hand skin disability was not present at the time of the July 2011 examination (as reflected in an August 2011 examination report).  Other evidence of record, however, including several records that are more recent than July 2011, reflects treatment for a left hand skin disability.  The Board therefore requires an etiology opinion with respect to any left hand skin disability that appears in the Veteran's current treatment records.

Finally, as noted above, the January 2012 rating decision granted service connection for reflux esophagitis with esophageal stricture, lumbar strain, and status post left fifth metatarsal strain.  The first two disabilities were assigned 10 percent ratings, and the remaining disability was assigned a 0 percent rating, all effective February 21, 2007.  The Veteran filed a notice of disagreement with the assigned disability ratings in June 2012, but no statement of the case has yet been issued.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, these claims must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of entitlement to higher initial ratings for reflux esophagitis with esophageal stricture, lumbar strain, and status post left fifth metatarsal strain.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to those issues.  The RO is free to undertake any additional development deemed necessary with respect to those issues.

2.  Obtain any outstanding VA medical records and associate these records with the claims file.  If necessary, contact the Veteran to determine at which facility or facilities the Veteran sought VA medical treatment for his right foot in approximately 2007.

3.  The AMC should take the appropriate steps to locate any records from the any treatment or hospitalization that the Veteran underwent while stationed at Naval Air Station Cecil Field in Florida.

The development procedures of 38 C.F.R. § 3.159(c)(2) must be followed.  VA should make as many requests for these records as necessary, until it concludes that these records do not exist or that further attempts to obtain them would be futile.  If these records cannot be obtained, inform the Veteran of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

4.   Following completion of the second and third instructions above, the claims file should be sent to an appropriate VA examiner to provide an opinion on the question below.  If the examiner finds that a new VA examination is necessary in order to answer the following question, the Veteran should be scheduled for a new VA examination.  

If a new examination is necessary, the claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should opine as to whether the Veteran has had a skin disability of the left hand at any point since he filed his service connection claim in February 2007.  For any such disability, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that such disability was incurred during or as a result of his military service, or is otherwise related to service.  A complete rationale for any opinion is required, with discussion of the pertinent service treatment records showing treatment for a left hand skin disability during service.  

5.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



